Citation Nr: 1443058	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  09-16 978	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (Ro)
 in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to service connection for diverticulitis.  


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in November 2008.

In March 2011, the Veteran presented testimony at a hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In May 2011, the Board remanded the case for additional development of the record.  The RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed both the paper and electronic claims files in rendering this decision.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim. 

The VA treatment records on file date from before March 2011.  During the March 2011 hearing, the Veteran reported that he receives treatment at Beckley VA every three months.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).

Also, VA treatment records from September 2008 indicate that a follow up colonoscopy was recommended in five years, September 2013.  The RO should ask the Veteran if he did a follow up colonoscopy and if so, those records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall take appropriate action to obtain the copies of all VA treatment records referable to hemorrhoids, IBS, and diverticulitis since March 2011.  If such records are not available, the RO must make a finding as to whether further attempts to obtain such records would be futile and notify the Veteran that the records are unavailable.

2.  The RO also shall take appropriate steps to contact the Veteran to notify him to submit copies of any treatment records or medical evidence that tend to support his claim. This should include any medical records regarding a follow up colonoscopy that he might have in his possession.

3.  After completing the requested action and any additional development deemed appropriate, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



